             Case 1:20-cv-00632-JSR Document 54 Filed 03/30/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------ x
 KRISTOPHER R. OLSON,                                   :
 CHRISTOPHER LOPEZ, WARREN                              :
 BARBER, CHRISTOPHER CLIFFORD                           :
 and ERIK LIPTAK,                                       :
                                                        :
                                 Plaintiffs,            :
                        v.                                     20 Civ. 632 (JSR)
                                                        :
                                                        :
 MAJOR LEAGUE BASEBALL; MLB                             :
 ADVANCED MEDIA, L.P.; HOUSTON                          :
 ASTROS, LLC; and BOSTON RED SOX                        :
 BASEBALL CLUB, LP,                                     :
                                                        :
                                 Defendants.            :
 ------------------------------------------------------ x


                             DECLARATION OF JOHN L. HARDIMAN

                 I, John L. Hardiman, pursuant to 28 U.S.C. § 1746, hereby declare under penalty

of perjury as follows:

        1.       I am a partner of Sullivan & Cromwell LLP, attorneys for Defendants Major

League Baseball and MLB Advanced Media LP in this action, and a member of the Bar of the

State of New York. I make this Declaration to place before this Court certain documents served

in this action that are referenced in Major League Baseball’s Memorandum of Law in Support of

Its Motion for a Protective Order.

        2.       Attached hereto are true and correct copies of the following documents:

  Plaintiff’s First Set of Requests for Production of Documents from                       Exhibit 1
  Defendant Major League Baseball
  Defendants Major League Baseball and MLB Advanced Media L.P.’s                           Exhibit 2
  Responses and Objections to Plaintiff’s First Set of Requests for Production
  of Documents
        Case 1:20-cv-00632-JSR Document 54 Filed 03/30/20 Page 2 of 2



Dated: March 30, 2020
       New York, New York.



                                             /s/ John L. Hardiman
                                               John L. Hardiman




                                      2
